Citation Nr: 1429818	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO. 09-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include a herniated disc and lumbar DDD, to include as secondary to a service-connected right foot disability. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. In that decision, the RO denied service connection for low back pain.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

In November 2013, the Board reopened the Veteran's previously denied claim for service connection for a low back disability, and remanded the underlying merits of the issue for additional development. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A low back disability, to include a herniated disc and lumbar DDD, is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by a service-connected right foot disability, or to have manifested in service or within one year of the Veteran's discharge from service.




CONCLUSION OF LAW

The criteria for service connection a low back disability, to include a herniated disc and lumbar DDD, to include as secondary to a service-connected right foot disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2007, prior to the initial unfavorable adjudication in May 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been associated with the claims file. 

The Social Security Administration (SSA) was contacted in March 2014, and they responded that no records concerning the Veteran exist as there had been no application for benefits. It was further stated that as the records do not exist, further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2). In March 2014 correspondence, VA notified the Veteran that the SSA records could not be obtained, explained the efforts taken to obtain them, described the further actions VA would take on the claim, and provided notice that it is ultimately the claimant's responsibility to provide records. 38 C.F.R. § 3.159(e)(1). As such, VA made appropriate efforts to obtain the records and provided satisfactory notice of their unavailability. 38 C.F.R. § 3.159(c), (e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a low back disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a low back disability, to include a herniated disc and lumbar DDD, to include as secondary to a service-connected right foot disability. For the reasons stated below, the Board finds that service connection is not warranted on a direct, secondary, or presumptive basis.

First, service connection is not warranted on a direct basis. The Veteran has a current diagnosis of lumbar DDD and a herniated disc, and therefore the Board finds that the first element of service connection (a current disability) is met. With respect to the second element, service treatment records reflect that the Veteran was diagnosed with a paravertebral muscle strain in August 1985, characterized by tenderness on palpitation, full range of motion, and no neurologic manifestations. They also indicate a subsequent complaint of low back pain later in August 1985. As such, the Board finds that an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally or etiologically related to his service. The Veteran has stated that his low back pain has been persistent since service, and that he self-treated the disability with pain medicine. While the Veteran is competent to state that he has experienced symptoms such as pain since service, he is not competent to provide an opinion as to the presence of a causal relationship between his current disability and his service, as to do so requires medical expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. 

Further, the credibility of the Veteran's statements concerning persistent low back pain since service is undermined by the inconsistent statements provided by the Veteran in his medical records. In private treatment records from October 2012 to March 2014, the private physicians consistently state that the reported context for the Veteran's low back pain and accompanying radiating pain is a November 2004 work-related motor vehicle accident. An additional private treatment record from September 2005 states that the Veteran reported experiencing low back pain and radiating right side pain and numbness following an October 2003 work-related car accident, with no mention being made of an in-service back injury or any other prior injuries. March 2004 and January 2011 VA treatment records also note that the post-service motor vehicle accidents marked the onset of the Veteran's low back pain. At no point during any of these medical appointments has the Veteran's low back pain or disability been attributed to an in-service injury. 

Finally, in a January 2004 private treatment record, the examiner noted that according to the Veteran's history he had had persistent back pain since an October 2003 car accident, and that there was no history or evidence of any pre-existing back injury or disease. The inconsistent nature of the Veteran's statements concerning the onset of his low back pain, as recorded in his VA and private treatment records, render the statements not credible.

The Veteran has contended that his low back pain existed prior to his automobile accidents in October 2003 and November 2004. However, there is no medical evidence from the period prior to October 2003 that indicates the Veteran was experiencing back pain. The Veteran's Medical Board examination from July 1991, approximately 2 months prior to his separation, noted no diagnoses of a low back disability or complaints of low back pain. VA treatment records from September 1991 to October 2003 contain no diagnoses of a back disability nor do they reflect any complaints of low back pain or any other symptoms related to a low back disability, despite consistent VA treatment for a right foot disability and other ailments during this period. 

While the lack of contemporaneous medical evidence is not dispositive of the issue of nexus on its own, it is a fact that can be weighed against any lay statements of record. See Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. Here, the absence of medical evidence concerning a low back disability until after the October 2003 car accident, resulting in a 12 year gap between the Veteran's separation and his first complaints, weighs heavily against the Veteran's statements indicating that his low back pain was present prior to his October 2003 and November 2004 motor vehicle crashes. Lastly, the Board finds probative a January 2001 VA treatment record, which specifically notes no complaints of back pain. This is not an absence of complaints, but rather a denial of the same.

In light of the directly contrary medical evidence of record, the inconsistent statements concerning the onset of his low back pain, and the significant period of time without complaint of or treatment for a low back disability, the Board finds the Veteran's statements concerning persistent low back pain since service are not credible, and therefore are entitled to no probative weight.

The Veteran's wife also submitted a statement in July 2004, in which she stated that she had known the Veteran for 9 years, and had been married for four of those. That dates their relationship to 1995, which is four years after service. She indicated that "over the years" she had witnessed a considerable amount of change in the Veteran's ability to walk, run, pull, lift, and bed, and then described his foot pain and back pain. She referred to a foot surgery that failed. Then she referred to an on-the-job injury from which the Veteran was diagnosed with a herniated and bulging disc in his back. She stated that they were informed that the Veteran's herniated disc was present previously and was merely aggravated by the most recent accident. While the Veteran indicated during his hearing that another statement would be provided, no such statement was ever submitted.

The Veteran's wife is competent to report contemporaneous diagnoses and personal observations of the Veteran and there is no evidence to indicate the statements are not credible, but, as with the Veteran, she is not competent to opine as to the presence of a causal nexus. Jandreau, 492 F.3d at 1377. Further, the Veteran's wife admitted that she has only known the Veteran since approximately 1995, and thus has no personal knowledge of whether the Veteran experienced low back pain during the period from 1991 to 1995, which means that the Veteran's wife cannot attest to the fact that the Veteran's low back pain or disability has been present since service. 

Additionally, the wife's lay statement indicates that there has been low back pain "over the years" and that the low back disability developed "several years ago," but no concrete years or dates of onset were provided. The vague nature of the wife's statements concerning the persistent nature and onset of the Veteran's low back pain limit result in the statements being of minimal probative value, as they simply establish that the Veteran does have low back pain but not when it began or, more importantly, that it began in, is related to, or has been persistent since service. As such, the Veteran's wife's lay statement is entitled to minimal probative value with respect to the issue of nexus.

Turning to the medical evidence, the Veteran was provided with a VA examination in April 2014. The examiner opined that the Veteran's current disability is less likely than not related to service as the Veteran's in-service injury was an acute one, with no further evidence of care following the injury. There is no evidence to indicate the examiner was neither competent nor credible, and as the opinion is supported by an accurate factual basis and a reasoned rationale, the VA opinion is entitled to significant probative weight as to the issue of nexus. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

VA and private treatment records indicate that the Veteran has routinely complained of low back pain, beginning in roughly February 2004 or March 2004. However, as stated above, these records do not reflect that the Veteran's current disability is related to his active duty service, with the majority of them indicating that the Veteran's low back pain by report is related to other post-service causes, namely two post-service work-related automobile accidents. Specifically, private treatment records from January 2009 and from October 2012 to March 2014 indicate the context for his low back pain is a November 2004 car accident, and a September 2005 private treatment record and a March 2004 VA treatment record attribute the complaints of low back pain to an October 2003 car accident. 

During a September 2005 private medical examination the examiner noted two prior work-related back injuries, with the first being an October 2003 car accident, but noted that no other pre-existing disabilities were reported, nor were any other prior back injuries. Finally, during a January 2004 physical examination for a worker's compensation claim, the examiner noted that, according to the Veteran's own history, he had experienced persistent back pain since an October 2003 work-related motor vehicle accident and that no other history or evidence of a pre-existing injury or disease was present. 

Additionally, there are no VA or private treatment records from prior to October 2003 that note a diagnosis of a low back disability or complaints of back pain by the Veteran, despite numerous instances of treatment for a right foot disability and other conditions. Further, a January 2001 VA treatment record specifically noted no complaints of low back pain during a VA follow up for right foot pain. There is no evidence that would call into question the competence or credibility of the medical evidence of record. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

As the competent and credible medical evidence of record shows that the current low back disability has been exclusively attributed post-service work injuries and the statements from the Veteran and his wife are entitled to no and minimal probative weight, respectively, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current low back disability. As the third element is not met, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Second, service connection on a secondary basis is not warranted. The Veteran has a current diagnosis of lumbar DDD and a herniated disc, and is service-connected for a right foot disability, and therefore meets the threshold requirements for secondary service connection. See 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's current low back disability was either caused or aggravated by his service-connected right foot disability. The Veteran has stated that his low back disability has been caused or aggravated by his right foot disability. Specifically, the Veteran has argued that that his right foot pain has altered the way he walks on that foot, which has in turn resulted in an alteration of his gait which has affected his back. While the Veteran is competent to opine as to lay observable matters such as foot pain or an uneven gait, he is not competent to state that there is a causal relationship between his service-connected right foot disability and his low back disability, as to do so requires medical experience in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. Further, the Veteran's wife stated that she has observed the Veteran experience both right foot and low back pain, which she is competent to report. However, to the extent these statements indicate that the low back pain is either caused or aggravated by the Veteran's right foot condition, they are also not competent. Id.

Turning to the medical evidence, the April 2014 VA examiner stated that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service-connected right foot disability, based on the fact that numerous medical records indicate the Veteran's low back disability is related to post-service car accidents, that the two disabilities are completely separate entities, that the Veteran's right foot did not appear to be functionally significant for pain or any other hindrance on examination, and that there was no objective medical evidence showing a relationship between the two disabilities. The examiner did not note that an antalgic or abnormal gait was present. Again, as there is no evidence indicating that the examiner was neither competent nor credible and the opinion is based on accurate facts and supported by a reasoned rationale, the VA examiner's opinion is entitled to significant probative weight. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

None of the private or VA treatment records associated with the claims file indicate that the Veteran's low back disability was either caused or aggravated by the Veteran's right foot disability. Private treatment records from November 2007 to February 2008, January 2009, from October 2012 to March 2014 routinely note that the Veteran's gait and station were normal, although the Veteran's neurologic gait is noted to be abnormal on some occasions. A normal gait was also noted to be present in a September 2005 private examination and a November 2000 VA examination, although an antalgic gait was noted as part of an October 2007 right foot examination. Thus, the majority of the medical evidence contradicts the Veteran's assertion that he has an altered or antalgic gait as a result of his right foot disability, which is of such severity so as to, in turn, aggravate his back disability. Further, as discussed in detail above with respect to issue of direct service connection, the VA and private treatment records overwhelmingly show that the Veteran's low back disability has been attributed, both by the Veteran and by physicians, to either his October 2003 or November 2004 car accidents.

In addition, although the Veteran has been receiving treatment for his right foot disability since November 1991, VA and private treatment records are both silent for complaints by the Veteran of low back pain associated with his right foot disability, or allegations of a worsening of a low back disability due to his right foot disability. This includes a January 2000 VA treatment record in which the Veteran reported experiencing right foot pain, but no back pain, and March 1997 and November 2000 VA right foot examinations where no low back pain was reported, despite a thorough discussion of the Veteran's right foot symptoms. While the lack of complaints is not determinative of the issue, they can be weighed against any lay statements of record. See Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. Here, the fact that the Veteran has not asserted at any point during his treatment for a right foot disability that there is accompanying or increasing low back pain weighs heavily against his statements indicating that his low back pain was aggravated by his service-connected right foot disability.

In weighing the lay and medical evidence of record, the Board finds that the Veteran's lay statements indicating his low back disability is caused or aggravated by his right foot disability are outweighed by the medical evidence of record, which predominantly shows that the Veteran has a normal gait, is silent for any opinion that the low back disability is aggravated or caused by his right foot disability, and reflects no complaints by the Veteran of low back pain that is associated with or increased by his right foot disability. Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disability was either caused or aggravated by his service connected right foot disability. As such, service connection on a secondary basis is not warranted. See 38 C.F.R. § 3.310.

Third, the Veteran's low back disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with lumbar spine DDD, which, while not a specifically listed chronic disease, is included under the broader listed term of arthritis, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's low back disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the first diagnosis of a low back disability is a January 2004 private treatment record, which contains a diagnosis of lumbar DDD, although this was not noted to be corroborated by x-ray findings at the time. A diagnosis of a herniated disc was provided in February 2004, and a confirmed diagnosis of lumber DDD in January 2009. Prior to the January 2004 diagnosis, there is no evidence of a diagnosis of or treatment for arthritis generally or lumbar DDD specifically. Thus, even using the unconfirmed diagnosis of lumbar DDD, there is no evidence of a low back disability until approximately 13 years after the Veteran's separation from service, which is well outside the one year presumptive period. As such, the preponderance of the evidence is against a finding that low back disability manifested to a degree of 10 percent within the presumptive period applicable to chronic diseases, and therefore presumptive service connection is not warranted. 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, the Veteran cannot service connect his low back disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, lumbar DDD is included under the broader listed term of arthritis, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331.

However, continuity of symptomatology has not been shown in this case. As stated previously, service treatment records reflect complaints of back pain in service and a diagnosis of a paravertebral muscle strain in August 1985, but no indication of a diagnosis of a herniated disc, lumbar DDD, or any other type of arthritis or low back disability. There is no evidence of persistent complaints of low back pain or continued care following the August 1985 diagnosis, and no back disability was noted on the Veteran's July 1991 Medical Board examination. A low back disability was not diagnosed until January 2004 or February 2004, which is approximately 13 years after the Veteran's separation from service. As such, the objective medical evidence of record shows there was not sufficient chronicity of care or observation to identify the disease entity in service, and indeed the disease entity was not identified until roughly 13 years after the Veteran's separation. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include a herniated disc and lumbar degenerative disc disease, to include as secondary to a service-connected right foot disability, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


